Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

Election/Restrictions
Applicant’s election without traverse of invention Group I, claims 1-6 in the reply filed on 07/02/2021 is acknowledged. Claims 7-20 are withdrawn from further consideration. 

Amendments to the claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter C. Pledger, Reg. No. 55,540 on 07/12/2021.

The application has been amended as follows: 
In the Claims
Claims 7-20 are canceled.
The above change is made to cancel the non-elected claims and to put the application in allowable condition.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the invention disclosed in Pat. Pub. No. 2015/0108098. The prior art inherently discloses a directionally solidified material having a base material and a welded part. However, the prior art fails disclose the welded part is provided in a groove part of the base material; and the welded part overlaps only on one of the plurality of crystal grain boundaries as claimed.    
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Arjakine et al. (8,426,765), Shimohata et al. (7,568,609) and Wos et al. (6,872,912) are cited to show different directionally solidified articles having welded parts.

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745